Citation Nr: 9930634	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  96-40 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the veteran's service-
connected right shoulder bursitis.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, to include as secondary to the veteran's 
service-connected right shoulder bursitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.


REMAND

In his September 1996 Substantive Appeal, the veteran 
specified that, while he did not wish to appear at a hearing 
before a member of the Board, he did want a hearing before an 
RO hearing officer in the case that his claims remained 
denied by the RO.  To date, however, the veteran has not been 
scheduled for such a hearing.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 
1991) ("claimant has right to a hearing before [issuance of] 
BVA decision")); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 
20.704 (1999).  Accordingly, this case is REMANDED to the RO 
for the following action:

1.  The veteran should be scheduled for a 
hearing at the Chicago VARO before a 
hearing officer as soon as it is 
practically possible.  The hearing should 
address the issues of entitlement to 
service connection for a cervical spine 
disorder and bilateral carpal tunnel 
syndrome, both to include as secondary to 
the veteran's service-connected right 
shoulder bursitis.  A transcript of this 
hearing should be added to the claims 
file.

2.  Then, after completing any further 
development deemed necessary in view of 
the hearing testimony, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for a 
cervical spine disorder and bilateral 
carpal tunnel syndrome, both to include 
as secondary to his service-connected 
right shoulder bursitis.  If the 
determination of either claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted for each of the claims on appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See generally Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required on the 
part of the appellant until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


